FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the Month of March 2015 ELRON ELECTRONIC INDUSTRIES LTD. (Translation of Registrant’s Name into English) 3Azrieli Center, Triangle Building, 42nd Floor, Tel Aviv• ISRAEL (Address of Principal Corporate Offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-FþForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark if the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: YesoNo o If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-(2):82- 1. English Translation of Financial Data from the Consolidated Financial Statements Attributableto the Company's shareholders. 2. Registrant's Form 126 filed with the Israeli Securities Authority on March 11, 2015 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ELRON ELECTRONIC INDUSTRIES LTD. (Registrant) By:/s/Yaron Elad Yaron Elad VP & CFO Dated:March 11, 2015 3 Elron Electronic Industries Ltd. English Translation ofFinancial Data from the Consolidated Financial Statements Attributable to the Company's shareholders As of December 31, 2014 US dollars in thousands Contents Page Special Auditors' Report in accordance with regulation 9(C) 2-3 Data from the consolidated financial statements on the Financial Position Attributable to the Company 4-5 Data from the consolidated financial statements on the Income Attributable to the Company 6 Data from the consolidated financial statements on the Comprehensive Income Attributableto the Company 7 Data from the consolidated financial statements on the Cash Flows Attributable to the Company 8-9 Additional Information 10-12 To The shareholders of Elron Electronic Industries ltd. The triangle building 42nd floor 3 Azrieli center Tel-Aviv Re: Special Auditor's Report on the Separate Financial Information in accordance with Regulation 9C to the Securities Regulations (Periodic Immediate and Reports), 1970 We have audited the separate financial information presented in accordance with Regulation 9c to the Israeli Securities Regulations (Periodic and Immediate Reports), 1970 of Elron Electronic Industries Ltd. ("the Company") as of December 31, 2014 and 2013 and for each of the three years the latest of which ended on December 31, 2014. The Company's board of directors and management are responsible for the separate financial information. Our responsibility is to express an opinion on the separate financial information based on our audits. We did not audit the separate financial information taken from the financial statements of an investment in associate that was classified as held for sale as of December 31, 2013, whose assets less attributable liabilities, net total approximately $ 47.4 million as of December 31, 2013, and the Company's share of its earnings amounted to approximately $ 2.1 million and $ 3.2 million for the years ended December 31, 2013 and 2012, respectively. The financial statements of this company were audited by other auditors, whose reports have been furnished to us, and our opinion, insofar as it relates to amounts included for this company, is based on the reports of the other auditors. We conducted our audits in accordance with generally accepted auditing standards in Israel. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the separate financial information is free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the separate financial information. An audit also includes assessing the accounting principles used and significant estimates made by the board of directors and management, as well as evaluating the overall separate financial information presentation. We believe that our audits and the reports of other auditors provide a reasonable basis for our opinion. In our opinion, based on our audits and the reports of other auditors, the separate financial information referred to above is prepared, in all material respects, in conformity with Regulation 9c to the Israeli Securities Regulations (Periodic and Immediate Reports), 1970. Tel-Aviv, Israel KOST FORER GABBAY & KASIERER March 11, 2015 A Member of Ernst & Young Global 2 Special Report Pursuant to Regulation 9(c) Financial Data and Information from the Consolidated Financial Statements Attributable to Elron Electronic Industries Ltd. ("the Company") The following separate financial data and information attributable to the Company ("separate data") are derived from the Company's Consolidated Financial Statements as of December 31, 2014, and for the year then ended ("consolidated financial statements"), which form part of the Company's periodic reports. The separate data are presented in accordance with Regulation 9(c) of the Israel Securities Law Regulations (Periodic and Immediate Statements) – 1970. The significant accounting policies followed in the preparation of the following separate data are identical to those applied in the preparation of the Company's consolidated financial statements. Presentation of transactions which were eliminated in the consolidated financial statements Intercompany balances, transactions and cash flows between the Company and its subsidiaries were eliminated in the preparation of the Company's consolidated financial statements. In the separate data, such transactions are presented as follows: ■ Financial position dataattributable to the Company include balances in respect of the Company's subsidiaries which were eliminated in the consolidated financial statements. ■ Income and loss data attributable to the Company include income and expenses of the Company resulting from transactions with its subsidiaries, which were eliminated in the consolidated financial statements. ■ Cash flow data attributable to the Company include cash flows between the Company and its subsidiaries which were eliminated in the consolidated financial statements. 3 Elron Electronic Industries Ltd. Data from the Consolidated Financial Statements on the Financial Position Attributable to the Company as of December 31, $ thousands Current assets Cash and cash equivalents Bank deposits - Other accounts receivable Investment in associate that was classified as asset held for sale - Non-current assets Investments in subsidiaries and associates, net Other investments measured at fair value Property, plant and equipment, net 26 38 Deferred taxes (Note 7) - Total assets The accompanying additional information is an integral part of the separate financial data and information. 4 Elron Electronic Industries Ltd. Data from the Consolidated Financial Statements on the Financial Position Attributable to the Company as of December 31, $ thousands Current liabilities Loans from banks - Trade payables 53 79 Other accounts payable Long-term liabilities Other long term liabilities (Note 2) Equity attributable to the Company's shareholders Issued capital Share premium Capital reserves ) Accumulated deficit ) ) Total equity The accompanying additional information is an integral part of the separate financial data and information. Ami Erel Ari Bronshtein Yaron Elad Director * Chief Executive Officer Vice President & Chief Financial Officer Approval date of the annual consolidated financial statements: March 11, 2015. * Authorized by the board of directors to sign these financial statements in lieu of the chairman of the board, see Note 1 to the consolidated financial statements. 5 Elron Electronic Industries Ltd. Data from the Consolidated Financial Statements on the Income Attributable to the Company Year ended December 31, $ thousands Income Financial income (Note 2) Expenses General and administrative expenses Financial expenses(Note 2) 54 Other expenses (income), net 5 ) ) ) Gain from disposal of subsidiaries and associates, revaluation of investee companies and changes in holdings, net(Note 3,5) Company’s share of income (loss) of subsidiaries and associates ) ) Income (loss) before taxes on income ) Tax benefit (taxes on income) ) - Net incomeattributable to the Company's shareholders The accompanying additional information is an integral part of the separate financial data and information. 6 Elron Electronic Industries Ltd. Data from the Consolidated Financial Statements on the Comprehensive Loss Attributable to the Company Year ended December 31, $ thousands Net income Other comprehensive loss Amounts that would never be reclassified to profit or loss: Loss from financial assets measured at fair value through other comprehensive income, net ) ) ) Total loss that would never be reclassified to profit or loss ) ) ) Amounts that are classified or may be reclassified to profit or loss under certain conditions: Foreign currency translation differences for foreign operations - - ) Foreign currency translation differences charged to the statement of income upon disposal of foreign operations - - 80 Total gain that would be reclassified to profit or lossunder certain conditions - - 29 Total other comprehensive loss attributable to the Company ) ) ) Other comprehensive income (loss) attributable to the Company's subsidiaries and associates - ) Total comprehensive income attributable to the Company's shareholders The accompanying additional information is an integral part of the separate financial data and information. 7 Elron Electronic Industries Ltd. Data from the Consolidated Financial Statements on the Cash Flows Attributable to the Company Year ended December 31, $ thousands Cash flows from operating activities Net incomeattributable to the Company Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Adjustment to the profit or loss items: Company’s share of loss (income) of subsidiaries and associates ) Depreciation 13 14 26 Financial expense (income), net ) 45 ) Stock based compensation ) ) ) Gain from cancellation of impairment in financial assets - ) - Taxes on income (tax benefit) ) - Gain from disposal of subsidiaries and associates, revaluation of investee companies and changes in holdings, net ) ) ) Change in fair value of financial assets measured at fair value, net - - Other ) Changes in assets and liabilities of the Company: Decrease (increase) in other accounts receivable ) ) Increase in long term receivables - ) ) Decrease in trade payables ) ) (7 ) Increase (decrease) in other accounts payable ) Increase (decrease) in other long term liabilities ) ) Cash paid and received during the year for: Interest paid ) ) ) Interest received ) Net cash provided by (used in) operating activities ) ) 8 Elron Electronic Industries Ltd. Data from the Consolidated Financial Statements on the Cash Flows Attributable to the Company (Cont.) Year ended December 31, $ thousands Cash flows from investment activities Purchase of property and equipment (1
